DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1-2, 4 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/26/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansems et al (US 2010/0292403).
Ansems discloses a composition consisting of 100 parts by weight of OBC 9000 an ethylene/octene multi-block copolymer, 64 parts by weight of Pellethane 2103-70A a thermoplastic polyurethane, and 8.6 parts by weight of Amplify GR216-g-MA a maleic anhydride grafted polyolefin (example M, table 8); a composition consisting of 100 parts by weight of OBC 9000 an ethylene/octene multi-block copolymer, 61 parts by weight of Pellethane 2103-70A a thermoplastic polyurethane, and 4.1 parts by weight of Amplify GR216-g-MA a maleic anhydride grafted polyolefin (example W, table 10). Pellethane 2103-70A (Estane 2103-70A) has a shore A hardness of 72. Amplify GR216-g-MA is a . 
Claim Rejections - 35 USC § 103
Claim 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansems et al (US 2010/0292403).
Ansems teaches the multi block copolymer can be an ethylene/octene block copolymer which reads on a polyethylene, the block copolymer has a melt index of 0.01-10g/10 min [0367]. The melt index is measured at 190°C/2.16kg [0618]. The melt index value will be greater than 0.01-10g/10min when measured at 230°C and overlaps the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ansems teaches the modified polyolefin has a melt index of 1-10 g/10 min [0053]. The melt index is measured at 190°C/2.16kg [0618]. The melt index value will be greater than 1-10g/10min when measured at 230°C and overlaps the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763